DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 – 6 recite, inter alia, a method of forming a film comprising the steps of rotating a rotary table to revolve a substrate which is placed on the rotary table and has a recess formed in a surface of the substrate, supplying a raw material gas containing silicon to a first region on the rotary table, supplying an ammonia gas to a second region which is spaced apart from the first region on the rotary table in a rotation direction of the rotary table and has an atmosphere partitioned from the first region, forming a first silicon nitride film in the recess by supplying the raw material gas to the first region and supplying the ammonia gas to the second region at a first flow rate, while the rotary table rotates at a first rotation speed and forming a second silicon nitride film in the recess such that the second silicon nitride film is laminated on the first silicon nitride film by supplying the raw material gas to the first region and supplying the ammonia gas to the second region at a second flow rate smaller than the first flow rate, while the rotary table rotates at a second rotation speed smaller than the first rotation speed. The novelty of the invention is how the rotary table has two regions with different rotating speeds are used to fill the recess of the substrate with laminated silicon nitride film. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Claim 7 recites an apparatus with a controller that is configured to perform the method of Claim 1 and has the same novel characteristics as Claim 1.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kato, US 2019/0051512 teaches a method of forming silicon nitride film in the recess of a substrate placed on a rotary table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        July 6, 2022